Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 objected to because of the following informalities: “bit”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, Applicant does not have possession for more than one of the holes or grooves forming a gas introduction hole.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 2, 7 – 8, 10 – 12, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Svard (US 20190125171), or alternatively under 35 USC 103 as being obvious over Svard in view of Bruggeman (US 20140034048).
Regarding claim 1, Svard discloses a bite block comprising: a hollow oral cavity insert part that is in contact with an oral cavity of a subject at the time of attaching the bite block to the subject (110); a plate that is formed in a flange shape extending from the oral cavity insert part (101); and a hollow outside part that includes an exposed portion which is exposed to an outside of the oral cavity at the time of attaching (unlabeled protruding part as shown in Fig. 2), and communicates with a hole of the oral cavity insert part (111), wherein at least two through holes or grooves are each defined by the exposed portion of the hollow outside part in an associated side surface portion of the hollow outside part (118, [0052], Fig. 5; wherein the side surface is a bottom/top side rather than lateral side), the at least two through holes or grooves being configured for attaching an external device to the bite block (see Fig. 3), and wherein in a state where the bite block is attached to the subject and viewed from a front side of the subject, the at least two through holes or grooves are aligned with each other in a right and left direction of a face of the subject (Examiner considers the grooves aligned with each other in a right-left direction because they grooves are not skewed to the right or left of each other).
	In an alternative interpretation, without admitting otherwise, it would have been obvious to modify Svard to include grooves that are laterally opposed to each other so that at least two through holes or grooves are each defined by the exposed portion of the hollow outside part in an associated side surface portion of the hollow outside part, the at least two through holes or grooves being configured for attaching an external device to the bite block, and wherein in a state where the bite block is attached to the subject and viewed from a front side of the subject, the at least two through holes or grooves are aligned with each other in a right and left direction of a face of the subject. Svard discloses that the coupling means and associated grooves may be formed in a number of ways, such as with any number of coupling means and grooves [0052, 0056]. Bruggeman discloses a respiratory holding device having an insert part having a plate that is formed in a flange shape extending from the insert part (see Fig. 3, 24 with flange); and a hollow outside part that includes an exposed portion which is exposed to an outside of the 
	2. The bite block according to claim 1, wherein an opening surface of the hollow outside part has a planar shape (see Fig. 5, showing a straight plane formed by the opening surface; note, however, that a planar shape may additional read on a planar curve, as illustrated by the entirety of the system in Fig. 2; top opening surface of the hollow outside part also forms a straight plane at the notch surrounding 118, as illustrated in Fig. 2). 
	 7. The bite block according to claim 1, wherein the hollow oral cavity insert part has a cylindrical shape (hollow cavity insert part has a cylindrical shape formed by its hole; additionally, its outer surface forms an ovular cylinder). 
8. The bite block according to claim 1, wherein the hollow outside part has a cylindrical shape (hollow outside part has a cylindrical shape formed by its hole; additionally, its outer surface forms an ovular cylinder). 
10. A gas sensor kit comprising: the bite block according to claim 1; and the external device, wherein the external device includes a first portion and a second portion that are 
11. The gas sensor kit according to claim 10, wherein the external device is an overtube (see Fig. 3, Fig. 1).  
Regarding claim 12, Svard discloses a bite block configured to be attached to a subject in an attached state, the bite block comprising: a hollow oral cavity insert part configured to be in contact with an oral cavity of the subject in the attached state, the hollow oral cavity insert part defining a first hole; a flange-shaped plate extending from the oral cavity insert part; a hollow outside part defining a second hole that communicates with the first hole of the hollow oral cavity insert part, the hollow outside part being configured such that at least a3Application No.: 16/086,768 Office action dated: November 15, 2021Response dated: February 9, 2022portion of the hollow outside part is exposed to an outside of the oral cavity in the attached state (see above); and at least two through holes or grooves being configured for attaching an external device to the bite block (alternative interpretation considering the holes as 113; the holes attach an external device via gas connection means 112; it is noted that the claims do not require each of the holes to attach an external device, and Examiner accordingly considers the external device as attached by the holes 113 together; note also claim 15 below), the at least two through holes or grooves including a first through hole or groove and a second through hole or groove defined by the portion of the hollow outside part (hollow outside part defines a portion of the holes, see Fig. 2), wherein when the bite block is in the attached state and viewed from a front side of the subject: the first hole or groove is entirely arranged on a left side of the hollow outside part, and a second hole or groove of the at least two through holes or grooves is entirely arranged on a right side of the hollow outside part (see Fig. 2).  
In an alternative interpretation, without admitting otherwise, it would have been obvious to modify Svard to include grooves 118 that are laterally opposed to each other, the at least two through holes or grooves being configured for attaching an external device to the bite block, the at least two through holes or grooves including a first through hole or groove and a second 
15. The bite block according to claim 12, wherein at least one of the at least two through holes or grooves is a gas introduction hole which is configured for introducing a gas to the oral cavity of the subject (see hole 113 that accommodates 112; it is alternatively noted that the other hole 113 delivers outside gas to the oral cavity without 112).

s 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svard in view of Bruggeman.
13. A gas sensor kit comprising: the bite block according to claim 12; and the external device, wherein the external device includes a first portion and a second portion that are respectively insertable into the first through hole or groove and the second through hole or groove to attach the external device to the bit block (see above).  
14. The gas sensor kit according to claim 13, wherein the external device is an overtube (see above).  

Claims 5, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svard in view of Coleman (US 20100262033), or alternatively Svard in view of Bruggeman in view of Coleman.
Regarding claim 5, Svard discloses the bite block according to claim 1. Coleman discloses wherein the bite block has an attachment hole configured for attaching a nasal adapter to the bite block (see Figs. 2 and 3). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the bite block of Svard with the nasal attachment hole of Coleman for the benefit of taking capnographic and other measurements to ensure the safety of the patient during procedures such as endoscopies [0011]. 
6. The bite block according to claim 5, wherein the attachment hole has an elongated shape having a minor axis and a major axis (see Fig. 2). 
9. A gas sensor kit, comprising: the bite block according to claim 1; and a nasal adapter that is attachable to the bite block such that the nasal adapter is disposed in a vicinity of a nostril in the state where the bite block is attached to the subject (see above). 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. It is noted that Applicant’s arguments do not address the interpretations provided above regarding the holes/grooves 118 and 113 found in Svard.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H PHILIPS whose telephone number is (571)270-5180. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799